                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01536-PAB-SKC

ANDREW BAUER,
MEGAN DOUGHERTY,
MARK ENDOZO,
SPENCER ZAHN,
KEATON KUSTLER-KLEIN, and
JUSTIN ROBERTS

       Plaintiffs,

v.

CRETE CARRIERS CORPORATION, a Nebraska corporation, and
MARLIN HARMS,

       Defendants.


                                    MINUTE ORDER

Entered by Chief Judge Philip A. Brimmer

       This matter comes before the Court on defendants’ Motion to Bifurcate Damages
Phase from Liability Phase [Docket No. 56], wherein defendants request that the Court
bifurcate the trial into liability and damages phases. In their response, plaintiffs state
that the parties stipulate to bifurcation, but disagree over whether plaintiffs should be
permitted to present minimal evidence of their injuries during the liability phase. Docket
No. 63 at 1.
       Upon review of the parties’ briefing, the Court finds three issues that require
further clarification by the parties. First, although the parties have stipulated to
bifurcating liability and damages, see Docket No. 63 at 1; Docket No. 66 at 1, it is not
clear they hold the same view regarding the specific issues that will be addressed in
each phase. Compare Docket No. 63 at 3 (arguing that “liability cannot be determined
without some evidence of Plaintiffs’ damages” because plaintiffs must demonstrate
both causation and damages to succeed on their negligence claim), with Docket No. 66
at 3-4 (explaining that “bifurcation of liability and damages means that in the liability
phase the issue of whether Defendants were negligent . . . [will be] decided,” whereas
the issues of causation and injury will be addressed during the damages phase).
Second, with the exception of plaintiff Bauer, plaintiffs indicate that they are willing to
stipulate to their injuries for purposes of the liability phase of trial. Docket No. 63 at 4
n.2. However, it is not clear whether defendants agree to such a stipulation, see
Docket No. 66 at 2 (noting that “Plaintiffs have presented no proposed stipulation as to
their injuries” and expressing confusion over effect of stipulation), or whether a
stipulation would obviate the need for plaintiffs to present evidence of their injuries to
establish liability or provide a foundation for accident reconstruction testimony during
the liability phase of trial. See Docket No. 63 at 3 (arguing that minimal evidence of
plaintiffs’ injuries is necessary to provide a basis for the testimony of the parties’ liability
experts and to demonstrate defendant Harms’ fault). Finally, plaintiffs do not state
whether their stipulation to bifurcate the trial is contingent on their ability to present
evidence regarding damages during the liability phase. See Docket No. 63 at 3-4
(indicating that plaintiffs would suffer prejudice if they are not permitted to present
evidence of their injuries during the liability phase). Wherefore, it is

         ORDERED that, within seven days of this order, the parties shall file a joint
supplemental brief, not to exceed seven pages, addressing: (1) the specific issues that
will be addressed in the liability and damages phases of trial, assuming the Court grants
the parties’ request for bifurcation; (2) the degree to which the parties are willing to
stipulate to plaintiffs’ injuries for purposes of the liability phase; (3) the effect, if any, that
a stipulation will have on plaintiffs’ need to present evidence of their injuries during the
liability phase; and (4) whether plaintiffs’ stipulation to bifurcate the trial is contingent on
their ability to present evidence regarding their injuries during the liability phase. To the
extent the parties disagree on a particular issue, they should clearly identify the point of
disagreement and their respective positions.

       DATED March 5, 2019.




                                                2
